DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-2, 4-5, 9-12, 14, and 21-31 are currently pending. Claims 1-2, 4-5, 9-12, and 14 are amended. Claims 3, 6-8, 13, and 15-20 are cancelled. Claims 21-31 are newly added. Claims 4, 14, 24, and 27-31 are withdrawn.
Election/Restrictions
3.	Newly submitted claims 24 and 27-31 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 24 is directed towards a splitter device falling under non-elected Group VIII which indicates a difference in transfer lines having a diverter element. Claim 27-31 are directed towards a fluid transfer line comprising sensors throughout the line falling under non-elected Group VII.
4.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24 and 27-29 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “that the at least one pump under” in line 7 of claim is unclear where the one pump is specifically located under or if applicant merely made a typographical error. The phrase is not defined by the claim, the specification does not precede a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the one pump is located under another component of the device or not. Therefore, the specification does not provide a standard for ascertaining what closed position would be acceptable. For examination purposes the claim will be interpreted as “that the at least one pump 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 2, 5, 9-12, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heagle et al. (US 20100179493 A1), hereinafter referred to as “Heagle”, in view of Calari (US 5064358 A), and further in view of Beuchat et al. (US 5041096 A), hereinafter referred to as “Beuchat”.
Regarding claim 1, Heagle teaches a system for collection of internal fluid from a wound or incision (see Abstract), said system comprising: a single device (sub atmospheric pressure mechanism (40)) having i) at least one pump unit (control unit (50) incorporating vacuum source or pump (52), actuator or motor (54) for activating the vacuum source (52), and power source (56), see Figure 2) comprising: a pump unit housing ((housing (42)) comprising: a first inlet port (see below), a first outlet port (see below), 

[AltContent: arrow][AltContent: textbox (Outlet port)][AltContent: textbox (Inlet port)][AltContent: arrow]
    PNG
    media_image1.png
    675
    580
    media_image1.png
    Greyscale
 a first fluid pump (50) in fluid communication with the first inlet port and the first outlet port (vacuum source (52) generates negative pressure to wound therapy system (10) via conduit (30), see Paragraph [0030] and [0031]); ii) a first drain structure (conduit (30)) in fluid communication with the first fluid pump (50) (see Paragraph [0030] and [0031]) and the first inlet port (connected to first inlet port, see above) and configured to collect fluid from deep wounds (device of Heagle can collect fluid from different wound types, see Paragraph [0005]) iii) a first fluid reservoir (collector (60) have internal chamber (62), see Figure 2) in fluid communication with the first fluid pump via the first outlet (see above) so that the first fluid reservoir collects of the fluid from the deep wounds (device of Heagle can collect fluid from different wound types, see Paragraph [0005]); wherein the at least one pump unit creates a continuous negative pressure between the first fluid pump (50) and the first drainage structure (vacuum source (52) generates negative pressure to wound therapy system (10) via conduit (30), see Paragraph [0030] and [0031]) to draw said fluid from the deep wounds through the first drainage structure into the first fluid pump through the first inlet port (device of Heagle can collect fluid from different wound types, see Paragraph [0005]), and to create a positive pressure between the first fluid pump (the outlet of conduit (30) has positive pressure to deposit fluids and exudates into fluid inlet (72) of canister (60), see Paragraph [0038]) and the first fluid collector (60) to transport the fluid from the first fluid pump (50) to the first fluid collector (30) through the first outlet port (outlet port of conduit (30), see above). However, Heagle does not teach a system for simultaneous collection of internal fluid from a plurality of wounds or incisions wherein there are at least two drain structures, at least two wounds or incisions, at least two fluid collectors, at least two inlet ports, at least two outlet ports, and at least one fluid pump in fluid communication with both of said at least two inlets and said at least two outlets ports.  
Calari teaches a system for simultaneous collection of internal fluid from a plurality of wounds or incisions (the pump is adapted to operate simultaneously on two different lines to provide negative pressure, see Col. 1 lines 6-7), two drain structures (two lines (5 and 6)), at least two inlet ports (see below), at least two outlet ports (see below), and at least one fluid pump (peristaltic pump, see Figure 1) in fluid communication with both of said at least two inlet ports and said at least two outlet ports (fluid pump is connected to inlet and outlets, see below).  
[AltContent: arrow][AltContent: textbox (Second drainage structure (6))][AltContent: textbox (First drainage structure (5))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First outlet)][AltContent: textbox (Second outlet)][AltContent: textbox (Second inlet)][AltContent: textbox (First inlet)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    567
    538
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the drain structure, wounds or incisions, fluid collectors, fluid pumps, inlet port, and outlet port of Heagle to have at least two of them since the claims to the said components read on the prior art expect with regard to the additional components would not have modified the operation of the device (providing negative pressure to a plurality of wounds). It has also been shown in Calari that a single peristaltic pump may have two fluid paths provide negative pressure therapy from two different wound sites to flow into two different collectors. The particular duplication of parts would be obvious matter of design choice to one skilled in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Heagle and Calari teach all of the limitations, as discussed above. However, Heagle and Calari do not explicitly disclose wherein more than one fluid pump is present within said pump unit.
Beuchat teaches wherein more than one fluid pump is present within said pump unit (fluidic system (100) is a dual fluidic block assembly (108) for use in connecting the plurality of peristaltic pumping assemblies (104 and 106) to a common aspiration passage, see Col. 7 lines 45-58).
Modified Heagle and Beuchat are analogous art because both deal with a negative pressure system having peristaltic pumps.  
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the fluid pump of modified Heagle and further include an additional peristaltic pump, as taught by Beuchat. Beuchat teaches a plurality of peristaltic pumps arranged with respect to each other minimizes the effects of fluid pressure pulsations produced by each one (see Abstract).
Regarding claim 2, Heagle further teaches wherein the first fluid pump (52)  and the second fluid pump (duplication of first fluid pump (52)) is selected from a peristaltic pump, a hydraulic pump, an air pump, and any combinations thereof (pump (52) may be peristaltic, see Paragraph [0031]).
Regarding claim 5, Heagle further teaches wherein the first fluid pump and the second fluid pump are peristaltic pumps (pump (52) may be peristaltic, see Paragraph [0031]) (second fluid pump is a duplication of first fluid pump (52)).
Regarding claim 9, Heagle further teaches wherein the first fluid reservoir and the second reservoir are removably attached to said pump unit (collection canister (60) and housing (42) may be releasably coupled via mating members (48) (see Paragraph [0036]) (the second reservoir is a duplication of the first reservoir).
Regarding claim 10, Heagle further teaches wherein the first fluid reservoir and the second fluid reservoir are disposable (components may be entirely disposable, see last line of Paragraph [0021]) (the second reservoir is a duplication of the first reservoir).
Regarding claim 11, Heagle, Calari, and Beuchat teaches all of the limitations as discussed above in claim 1 and Heagle further teaches a method of simultaneous removal fluid from deep and surface wounds from a single subject patient (the pump, as taught by Calari, is adapted to operate simultaneously on two different lines, see Col. 1 lines 6-7), said method comprising: i) providing the system of claim 1 ; ii) introducing the first drainage line adjacent to the deep wounds and introducing the second drainage line within the surface wounds (conduits (30)) within said plurality of wounds or incisions (wounds “w”) (wounds can be deep or surface wounds, see Paragraph [0005]), such that at least two different wounds or incisions are attached separately to the first drainage line and the second drainage line at the same time (drainage lines (30) are in fluid communication with wounds “w” via wound dressings (20)) ((wounds can be surface or deep wounds, see Paragraph [0005]); iii) activating the first fluid pump (activating fluid pump (52) via control unit (50) to apply negative pressure, see Paragraph [0031]) and the second fluid pump (second fluid pump is a duplicate of first fluid pump (52)), thereby initiating fluid removal from the deep wounds and the surface wounds respectively to which the first drainage line and the second drainage line are introduced (fluid is removed from wounds “w” via wound dressing (20) connected to conduits (30), see Paragraph [0028] – [0030]) (wounds can be surface or deep wounds, see Paragraph [0005]); and iv) collecting said fluid from the deep wounds or the surface wounds respectively to which at least one of the at least two drainage lines is introduced (the drainage lines (30) are in fluid communication with canisters (60) to collect wound exudate, see Paragraph [0009]).
Regarding claim 12, Heagle, Calari, and Beuchat teaches all of the limitations as discussed above in claim 2 and Heagle further teaches a method of simultaneous removal fluid from deep and surface wounds from a single subject patient (the pump, as taught by Calari, is adapted to operate simultaneously on two different lines, see Col. 1 lines 6-7), said method comprising: i) providing the system of claim 1 ; ii) introducing the first drainage line adjacent to the deep wounds and introducing the second drainage line within the surface wounds (conduits (30)) within said plurality of wounds or incisions (wounds “w”) (wounds can be deep or surface wounds, see Paragraph [0005]), such that at least two different wounds or incisions are attached separately to the first drainage line and the second drainage line at the same time (drainage lines (30) are in fluid communication with wounds “w” via wound dressings (20)) ((wounds can be surface or deep wounds, see Paragraph [0005]); iii) activating the first fluid pump (activating fluid pump (52) via control unit (50) to apply negative pressure, see Paragraph [0031]) and the second fluid pump (second fluid pump is a duplicate of first fluid pump (52)), thereby initiating fluid removal from the deep wounds and the surface wounds respectively to which the first drainage line and the second drainage line are introduced (fluid is removed from wounds “w” via wound dressing (20) connected to conduits (30), see Paragraph [0028] – [0030]) (wounds can be surface or deep wounds, see Paragraph [0005]); and iv) collecting said fluid from the deep wounds or the surface wounds respectively to which at least one of the at least two drainage lines is introduced (the drainage lines (30) are in fluid communication with canisters (60) to collect wound exudate, see Paragraph [0009]).
Regarding claim 21, Heagle, Calari, and Beuchat teaches all of the limitation as discussed above in claim 1 and Heagle further teaches a first one-way valve in communication with the first inlet port to prevent backflow of the internal fluid back into the deep wounds (connector (32) may have a valve (not shown) built therein or in line with conduit (30), e.g., a one-way valve to permit exudates to flow in one direction only, i.e., away from wound dressing (20) toward sub atmospheric pressure mechanism, see Paragraph [0029]). However, Heagle does not explicitly teach a second one-way valve in communication with the second inlet port to prevent backflow of the internal fluid back into the surface wounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the valve of Heagle to have at least two of them since the claims to the said components read on the prior art expect with regard to the additional components would not have modified the operation of the device (providing negative pressure to a plurality of wounds). The particular duplication of parts would be obvious matter of design choice to one skilled in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Regarding claim 22, Heagle, Calari, and Beuchat teaches all of the limitations as discussed above in claim 2 and Heagle further teaches a method comprising a step of preventing back flow of the internal fluid back into the deep wounds, and a step of preventing back flow of the internal fluid back into the surface wounds (connector (32) may have a valve (not shown) built therein or in line with conduit (30), e.g., a one-way valve to permit exudates to flow in one direction only, i.e., away from wound dressing (20) toward sub atmospheric pressure mechanism, see Paragraph [0029]).
Regarding claim 23, Heagle, Calari, and Beuchat teaches all of the limitations as discussed above in claim 2 and Heagle further teaches wherein the deep wounds are two deep wounds (wound bed "w") and the first fluid pump removes fluid from both of the two deep wounds (see Paragraph [0005]).
10.	Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Heagle, Calari (US 5064358 A), Beuchat (US 5041096 A), and further in view of Hunt et al. (US 7670323 B2), hereinafter referred to as “Hunt”.
Regarding claim 25, Heagle, Calari, and Beuchat teaches all of the limitation as discussed above in claim 1. However, Modified Heagle does not explicitly disclose an abdominal binder that is configured to extend around an abdominal region of a user to connect the system to the user, wherein the at least one pump unit, the first fluid reservoir, and the second fluid reservoir are connected to the abdominal binder; and wherein the at least one pump unit and the first fluid reservoir and the second fluid reservoir are coplanar and extend circumferentially around the abdominal region of the user so that the at least one pump under and the first fluid reservoir and the second fluid reservoir follow a direction of the abdominal binder.
Hunt teaches an abdominal binder (belt (216)) that is configured to extend around an abdominal region of a user to connect the system to the user (see Figure 3A), wherein the at least one pump unit, the first fluid reservoir, and the second fluid reservoir are connected to the abdominal binder (housing (210) contains the main components, i.e. the pump, conduits, canister, etc., within the housing, see Col. 3 lines 7-40); and wherein the at least one pump unit and the first fluid reservoir and the second fluid reservoir are coplanar and extend circumferentially around the abdominal region of the user so that the at least one pump and the first fluid reservoir and the second fluid reservoir follow a direction of the abdominal binder (the components within the housing (210) are coplanar relative to the belt (216), see Figure 3).
Modified Heagle and Hunt are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the system for collecting internal fluids of Modified Heagle and further include an abdominal binder to attach around the waist of a patient, as taught by Hunt. Hunt teaches the abdominal binder allows the device to provide a portable therapeutic apparatus for stimulating the healing of superficial wounds in a person (see Col. 1 lines 45-52).
Regarding claim 26, Heagle, Calari, and Beuchat teaches all of the limitation as discussed above in claim 1 and Heagle further teaches wherein the at least one pump unit (52) is in communication with the first fluid reservoir (60) via the first one-way valve (conduit (30) allows fluid communication between pump unit (52) and reservoir (60) with one way valve, see Paragraph [0029]) and the at least one pump unit is in communication with the second fluid reservoir via the second one-way valve (second fluid reservoir and second one-way valve are duplication of the first reservoir and first one way valve). However, Modified Heagle does not explicitly disclose an abdominal binder that is configured to extend around an abdominal region of a user to connect the system to the user, wherein the at least one pump unit, the first fluid reservoir, and the second fluid reservoir are connected to the abdominal binder; and wherein the at least one pump unit and the first fluid reservoir and the second fluid reservoir are coplanar and extend circumferentially around the abdominal region of the user so that the at least one pump under and the first fluid reservoir and the second fluid reservoir follow a direction of the abdominal binder.
Hunt teaches an abdominal binder (belt (216)) that is configured to extend around an abdominal region of a user to connect the system to the user (see Figure 3A), wherein the at least one pump unit, the first fluid reservoir, and the second fluid reservoir are connected to the abdominal binder (housing (210) contains the main components, i.e. the pump, conduits, canister, etc., within the housing, see Col. 3 lines 7-40); and wherein the at least one pump unit and the first fluid reservoir and the second fluid reservoir are coplanar and extend circumferentially around the abdominal region of the user so that the at least one pump and the first fluid reservoir and the second fluid reservoir follow a direction of the abdominal binder (the components within the housing (210) are coplanar relative to the belt (216), see Figure 3).
Modified Heagle and Hunt are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the system for collecting internal fluids of Modified Heagle and further include an abdominal binder to attach around the waist of a patient, as taught by Hunt. Hunt teaches the abdominal binder allows the device to provide a portable therapeutic apparatus for stimulating the healing of superficial wounds in a person (see Col. 1 lines 45-52).
Response to Arguments
11.	Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
12.	Specifically, Applicant argues in Claim 1 that reciting “a surface wound and a deep wound” to provide further clarification of the two separate fluid flow paths would not be taught by Heagle or Calari. 
In response to applicant’s argument that the reciting “a surface wound and a deep wound” are not read by Heagle and Calari, the examiner respectfully disagrees that the prior art fails to read on these limitations. As cited above in the rejection, Heagle clearly disclose in Paragraph [0005]) different wound types that can be used in negative pressure therapy, i.e. large wounds, chronic wounds, wounds that have become infected, etc. Surface wounds and deep wounds would inherently fall into these categories. Regardless of the wound type, the physical structure of the device is not exclusive limited to a specific wound type.
13.	Specifically, Applicant also argues in Claim 1 that duplication of parts would not be proper because the device would create two different systems directed to two different wound types.
In response to applicant’s argument that duplication of parts would not be proper, the examiner respectfully disagrees. Applicant has not fully disclosed in the claims the different structural properties in a negative pressure wound therapy device for surface wounds vs. deep wounds. Therefore, one could assume that the negative pressure wound therapy device for deep wounds would not be structurally different from the negative pressure wound therapy device for surface wounds. Thus, duplication of parts would still be proper. 
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (3/30/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        6 April 2022